Citation Nr: 1450597	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable rating for left ear sensorineural hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1978 to September 1982 and from October 1986 to March 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to a compensable rating for left ear sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal of the September 1998 rating decision that denied service connection for a right ear hearing loss disability, nor was new and material evidence received within one year of the rating decision.

2.  Evidence received since the final September 1998 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for a right ear hearing loss disability.

3.  Resolving any doubt in favor of the Veteran, his current right ear hearing loss disability is related to active service.  



CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied service connection for a right ear hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final September 1998 rating decision is new and material; the criteria to reopen the claim for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.156(a); 3.385 (2014).

3.  The criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In March 1998, the Veteran filed a claim to establish service connection for a right ear hearing loss disability.  The Veteran's claim was denied in a September 1998 rating decision, on the basis that there was no evidence of a current diagnosis or evidence of an in-service event, injury, or disease.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the September 1998 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1997), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In August 2010, the Veteran filed a petition to reopen his claim.  The Veteran's petition was denied in an August 2011 rating decision, which confirmed and continued the September 1998 rating decision.  

Although the AOJ reopened the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Evidence received since the last final September 1998 rating decision includes VA treatment records, VA examination reports and opinions, and lay statements from the Veteran.  All the evidence is new, in that it was not previously of record at the time of the September rating decision.  Furthermore, the evidence is material because it addresses in-service symptoms of right ear hearing loss and the VA examination reports and opinions address the relationship between the Veteran's current right ear hearing loss and active service.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a right ear hearing loss disability is reopened.


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

The Veteran claims that his current right ear hearing loss is related to his period of active service, including in-service noise exposure.

VA treatment records and VA audiology reports indicate that the Veteran has a right ear hearing loss disability for VA purposes.  Accordingly, the first Shedden element is met.  

With regard to an in-service incurrence, the Veteran's service treatment records document in-service shifts in his right ear hearing acuity.  The most significant threshold shift was as follows:


HERTZ

Right 
500
1000
2000
3000
4000
6000
7/86 Enlistment 
0
0
0
5
0
5
6/96 Hearing Conservation
25
15
5
20
15
30

Additionally, the Veteran testified that his duties as an aerospace propulsion craftsman involved frequent exposure to aircraft engine noise, including occasional exposure without hearing protection.  The Veteran is competent to report events or symptoms he experienced.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events capable of lay observation).  The Board finds the Veteran's assertions are consistent with the circumstances of his service.  Thus, the second Shedden element is met.  

As to the final element, nexus evidence between the Veteran's current hearing loss and his in-service acoustic trauma, there are conflicting nexus opinions of record.  Audiological opinions addressing the Veteran right ear sensorineural hearing loss were obtained in February 2011, May 2011, and December 2012.  However, the Board finds deficiencies in all the VA audiology reports.  Accordingly, the VA opinions are inadequate to make an informed decision on the Veteran's claim and are therefore afforded little, if any, probative weight.  

A February 2011 audiology report noted that the Veteran reported hearing loss, and a history of military noise exposure.  The audiologist opined that given the absence of audiometric testing at discharge and the Veteran's reported history, it was her opinion that any hearing loss was as likely as not related to noise exposure during service.  The Board notes there were extraneous and conflicting opinions within the audiology report.  However, the positive opinion discussed above was the only opinion that addressed the facts of this Veteran's case.  Accordingly, the conflicting opinions appear to be boilerplate language the audiologist failed to delete.  Nonetheless, the extraneous boilerplate and lack of rationale in support of the opinion reduces the probative value of the audiologist's opinion. 

A May 2011 audiology report noted that a post service audiogram dated in August 2004 indicated auditory thresholds between zero and 15 decibels.  The audiologist opined that in light of normal right ear hearing, as recently as August 2004, it was less likely as not that the Veteran's current right ear hearing loss was caused by or a result of military noise exposure.  

A December 2012 audiology report noted that while there was no separation audiogram, a February 1997 audiogram showed normal right side hearing, per VA standards, and that an August 2004 audiogram revealed auditory thresholds between zero and 15 decibels.  The audiologist opined that given normal hearing as recently as August 2004, it was not likely that the Veteran current right ear hearing loss was related to military noise exposure.  The examiner further stated that it was unlikely that the Veteran's current hearing loss was due to delayed onset noise induced hearing loss because current science indicated that delayed onset hearing loss was extremely unlikely.  The examiner noted that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following noise exposure.  

The Board finds the May 2011 and December 2012 VA audiology reports are inadequate.  Specifically, both reports failed to address or acknowledge STRs documenting significant in-service right ear auditory threshold shifts.  Additionally, while both reports relied heavily on the August 2004 audiogram, they did not acknowledge the December 2004 audiogram that revealed right ear auditory threshold of 30 decibels at 3000 hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Accordingly, both opinions are of little, if any, probative value.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current right ear hearing loss is related to his active service.  As noted above, the Veteran currently has a right ear hearing loss disability and was exposed to acoustic trauma during service.  Moreover, the Veteran's STRs revealed that the Veteran reported difficulty hearing and had significant shifts in hearing acuity during active service.  While the Board acknowledges that subsequent audiograms showed some improvement in the Veteran's hearing thresholds, the Board nonetheless finds that some degree of right ear hearing loss was shown during service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, at his November 2013 hearing, the Veteran testified that since his discharge he had not had occupational or recreational noise exposure.  Specifically, he reported that he had worked as an ordained minister, a postal carrier, and a convenience store clerk, and indicated none of these jobs had involved noise exposure.  Given evidence of in-service hearing loss, the Veteran's testimony regarding his post-service noise exposure, and the positive February 2011 nexus opinion, the Board finds that service connection for a right ear hearing loss disability is warranted.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a right ear hearing disability is reopened.

Entitlement to service connection for a right ear hearing loss disability is granted.


REMAND

The Board notes that the rating criteria for hearing loss are highly dependent on whether one or both ears are service-connected for hearing loss.  See 38 C.F.R. § 4.85 (2014).  In light of the Board's award of service connection for a right ear hearing loss disability, the Veteran's increased rating claim should properly be recharacterized as a claim for an increased rating for bilateral hearing loss.  Therefore, the AOJ must implement and the Board's grant of service connection for a right ear hearing loss disability and reconsider the claim for an increased rating for bilateral hearing loss prior to appellate consideration.  

Additionally, the Board notes that the December 2012 VA audiological examination indicated that the Veteran's hearing loss did not impact the ordinary conditions of daily life.  The audiologist did not address the Veteran's assertions that he had to ask people to repeat themselves, that he had great difficulty hearing, and was unable to engage in conversation in the presence of background noise.  The Court has held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In light of the Court's holding in Martinak, the Veteran should be afforded a new VA audiological examination.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records for the Veteran from September 2013 to present, from the Minneapolis VA health care system, and any associated outpatient clinics.  

2.  Schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner should also fully describe the functional effects of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


